Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
(a) Paragraph 0027 recites “Each of he fluid control”; spelling error.   
(b) The title is suggested to better reflect the inventive concept.
Appropriate correction is required.

Claim Interpretation
Regarding limitations recited in Claims 1 and 6 which are directed to a manner of operating the disclosed device (e.g. “redox flow battery satisfies the following….Equation 1 and Equation 2”, “a pressure supply cycle of each of the two fluid control units is configured such that positive pressure cycles or negative pressure cycles of the two fluid control units overlap in time”, etc.), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 recites “externally generated pressure to the electrolyte path”.  It is unclear and indefinite as to what qualifies as being “external” and how that affects the generation of pressure to be qualified as being externally generated.  For the purpose of comparison to the prior art, any generation of pressure outside of the flow paths or tanks is recognized as being externally generated pressure.  All claims dependent are rejected for the same.
Dependent claim 4 recites “at least one check valve…configured to induce”.  It is unclear and indefinite as to what specific configuration would provide for “to induce” besides being a check valve in fluid connection with the fluid transfer pipe.  For the purpose of comparison to the prior art, a check valve in fluid connection with the transfer pipe will be considered to also “induce” the flow of electrolyte as generated pressure would be present.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mosso et al. (US 2014/0057141).
Regarding claim 1, Mosso discloses a redox flow battery (Abstract), comprising: one or more battery modules each including a battery cell (battery cell block) [0007, 0033], electrolyte tanks (12, 14) [0032], an electrolyte path (flow paths) [0049], and at least one fluid control unit 
wherein each battery module or a predetermined number of battery modules is/are configured to independently circulate an electrolyte to perform charging/discharging operations (Fig 2; flow control devices before and after each individual cascade stage), wherein the redox flow battery satisfies the control of volume, flow rate, and overall operation cycles (Equations 1 and 2). 

    PNG
    media_image1.png
    461
    628
    media_image1.png
    Greyscale

	While Mosso doesn’t explicitly teach a specific volume flow rate or operation cycle, Mosso further recognizes the pressure gradient of electrolytes of passing through the stacks are balanced by increasing/decreasing hydraulic pressure, controlling volumetric flow rates to affect the pressure gradient [0046], control electrolyte cross-over [0056] and are dependent upon the characteristics of the flow system [0059]. It would have been obvious to one having ordinary skill in the art when the invention was effectively filed to adjust the flow rates and pressures to control the electrolyte cross-over dependent upon the characteristics of the flow system.
Regarding claim 2, Mosso discloses the redox flow battery of claim 1, wherein each battery module comprises: the battery cell each including a positive electrode and a negative 
a pair of electrolyte tanks configured to supply a positive-electrode electrolyte or a negative-electrode electrolyte to the positive electrode or the negative electrode, respectively (12, 14) [0032]; 
an electrolyte path connecting the battery cell and each of the electrolyte tanks to transfer the electrolyte (Figs 1-3); and the at least one fluid control unit provided in the electrolyte path, and configured to transmit the externally generated pressure from outside the battery module to the electrolyte path, thereby controlling a flow of the electrolyte (flow control devices/controller) [0048-0053, 0067-0068].  
Regarding claim 3, Mosso discloses the redox flow battery of claim 1, wherein each of the at least one fluid control unit comprises: 
at least one check valve provided in the electrolyte path to induce the flow of the electrolyte in one direction [0013, 0096-0098]; and 
a fluid transfer pipe (inlet/outlets) provided adjacent to the check valve to communicate with the electrolyte path, and configured to directly transmit the externally generated pressure from outside the respective battery module to the electrolyte path [0016, 0048-0059].  
Regarding claim 5, Mosso discloses the redox flow battery of claim 1, wherein each battery module comprises two or more fluid control units (flow control devices/controller) [0067-0068].  
Regarding claim 6, Mosso discloses the redox flow battery of claim 1, wherein each battery module comprises two fluid control units (flow control devices/controller) [0067-0068].
In regards to the limitations reciting the pressure cycles, these limitations are interpreted as intended use limitations.  It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 
Regarding claim 7, Mosso discloses the redox flow battery of claim 1, wherein each of the at least one fluid control unit further comprises at least one pressure control valve (flow resistor) [0061].  
Regarding claim 8, Mosso discloses the redox flow battery of claim 1, wherein each of the at least one fluid control unit comprises a fluid transfer pipe (inlet/outlets) [0016] comprising therein at least one of electrolyte inflow preventing component selected from the group consisting of a diaphragm [0010], a cutoff valve, a check valve [0097], or a float valve.  

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mosso et al. as applied to claim 1 above, and further in view of Daniel (US 2014/0220463).
The teachings of Mosso as discussed above are herein incorporated.
Regarding claim 4, Mosso discloses a fluid transfer pipe configured to directly transmit the externally generated pressure from outside the respective battery module to the control-unit housing (flow paths) [0049] including at least one check valve provided in both electrolyte flow lines to allow a desired flow rate [0013, 0096-0099] but does not explicitly teach a control-unit housing provided at an end of the electrolyte path, and located in one of the electrolyte tanks or simultaneously induce the electrolyte from the control-unit housing to the electrolyte path.  
Daniel teaches a flow battery system which includes bottoms of the tanks and return pipes that are terminated by a nozzle, drip pan, or other return portions (control unit housings) with valves positioned at appropriate positions along the flow path to return fluid back into the reservoir such that it does not form an electrical return path that would contribute to the shunt current system loss [0012, 0067] with elevated pressures imparted on the electrolytes to provide sufficient head pressure to push the electrolyte through the respective pipes (induced flow) 
Regarding claim 9, Mosso does not explicitly disclose wherein each of the at least one fluid control unit comprises a fluid transfer pipe comprising a fluid filter.
Daniel teaches a flow battery system where the arrangement for the plumbing for transporting electrolyte can include elements such as filtering means [0120].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a filter within the flow battery system of Mosso because Daniel recognizes means for filtering the electrolyte can be included as part of the plumbing for transporting electrolyte in a flow battery system. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727